Citation Nr: 0408840	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  00-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed anxiety 
disorder.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966 and from January 1991 to February 1991 with the Army 
National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 RO decision.  

The veteran submitted a Statement in Support of Claim dated 
in July 2003 stating that he was dropping appeals on all 
claims except the claim of service connection for claimed 
panic disorder with agoraphobia and hypochondria, which the 
RO has termed anxiety disorder with panic attacks and 
depressive features.  

Thus, the other issues are no longer in appellate status and 
the only issue properly before the Board is that of service 
connection for a claimed anxiety disorder.

(This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.)  



REMAND

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2003).  

The veteran served on active duty from August 1963 to August 
1966, and from January 1991 to February 1991.  He maintains 
that in February 1964, he was seen and evaluated for a mental 
disorder and was treated for a mental disorder at the Fort 
Jackson hospital in 1964, however, the RO was informed that 
Fort Jackson hospital had no records on the veteran.  

A careful review of the service medical record shows that, in 
February 1964, a notation was made indicating that the 
veteran was seen and evaluated at a mental health clinic; 
however, there is no further elaboration on the findings and 
treatment rendered, if any. 

Other than the aforementioned, the service medical records do 
not indicate that the veteran incurred or was treated for an 
anxiety disorder while in service.  

The VA and private medical records currently in the claim 
file, indicate that the veteran has current diagnoses of 
anxiety disorder with panic attacks and depressive features 
as well as several other conditions.  

In that regard, the Board notes that in March 2001, the 
veteran had a VA examination to evaluate his claimed 
posttraumatic stress disorder (PTSD).  The VA examiner 
diagnosed the veteran with panic disorder with agoraphobia 
and hypochondriasis, and found that the veteran did not 
"really meet the DSM-4 criteria for PTSD."  

Moreover, neither the March 2001 VA examination nor the VA 
medical records currently in the claim file contain an 
opinion as to the nature and etiology of the claimed anxiety 
disorder.  Such should be accomplished on remand.  

The Board further notes that one of the veteran's private 
medical physicians, Fred McQueen, M.D., who has been treating 
the veteran since 1991, submitted a statement to the RO dated 
in January 2002, that the veteran "suffers [from] extreme 
anxiety with depression with panic attacks, probable PTSD 
from his service in Korea, and osteoarthritis of the knees 
and elbows with chronic intractable pain from same."  

Dr. McQueen goes on to state that he based his opinion on the 
symptoms the veteran had been exhibiting since 1991 and the 
history given to him by the veteran.  

Dr. McQueen's outpatient medical records dated in August 
2002, reiterate that in his opinion, the veteran was 
suffering from PTSD; however, he went on to state that though 
he was not a psychiatrist, he felt there was a direct 
relationship between the veteran's military service and his 
psychiatric problems.  There is no indication that Dr. 
McQueen ever had the opportunity to review the veteran's 
entire medical record.  

Nevertheless, the Board concludes that there is evidence that 
the veteran has experienced ongoing mental health problems 
and that he currently suffers from several psychiatric 
conditions.  

Moreover, there is a medical opinion in the record, albeit 
not from a psychiatrist, stating that the veteran's 
psychiatric problems began during his period of military 
service.  

Accordingly, a VA psychiatric examination should be conducted 
in order to fairly and accurately adjudicate the veteran's 
claim of service connection for an anxiety disorder.  
 
As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating the veteran's claim 
of service connection for an anxiety disorder, and as the 
medical evidence of record does not contain sufficient 
medical evidence to decide the service connection issue, the 
RO should arrange for the veteran to undergo a VA 
examination.  See the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A § 5103A (West Supp. 2002), codified at 38 C.F.R. 
§ 3.159 (2003) and its implementing regulations published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  

Additionally, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law prior to the veteran's 
appeal.  The VCAA essentially enhances the VA's obligation to 
notify him about his claim (i.e., what information or 
evidence is required to grant his claim) and to assist him to 
obtain evidence for his claim.  

On remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Finally, the Board notes that the last Supplemental Statement 
of the Case (SSOC) pertaining to the issue on appeal was 
issued by the RO in October 2003.  On a VA Form 8 submitted 
through his designated representative and dated in January 
2004, the veteran declined the opportunity for a Board 
hearing.  

Thereafter, the RO transferred the case to the Board in 
January 2004 for appellate review, and notified the veteran 
of that fact in a letter dated in January 2004.  

However, in January 2004, in response to the RO letter 
notifying him of the certification of his case to the Board 
for appellate review, and notwithstanding his earlier desire 
to forgo a hearing, the veteran submitted a statement 
directly to the Board, which appointed his wife to represent 
him at a hearing.   

The veteran had previously appointed Disabled American 
Veterans as his legal representative on a VA Form 21-22 dated 
in August 2001, and declined the opportunity for a hearing on 
his VA Form 8 dated in January 2004.  

Thus, it appears that the veteran has decided he would like 
to have a hearing; however, it is unclear to the Board 
whether the veteran desires to replace his previously 
appointed representative or merely wants his wife to testify 
at his Board hearing.  

Accordingly, in addition to the aforementioned necessary 
further development, this case must be remanded in order to 
afford the veteran with the opportunity to appear for the 
requested hearing and to clarify the identity of his legally 
appointed representative.  

In light of the foregoing, the case is hereby REMANDED for 
the following action:
 
1.  The RO should take appropriate steps 
to contact the veteran in order to 
schedule him for a Board hearing 
following the usual procedures under 
38 U.S.C.A. § 7107 (West 1991 & Supp. 
2002) and 38 C.F.R. § 20.704 (2003).  All 
indicated development also should be 
undertaken.  The RO should contact the 
veteran to clarify the identity of his 
legal representative and complete a new 
VA Form 21-22 if necessary.  

2.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what VA has done and will do to 
assist him in substantiating his claim of 
service connection for a claimed anxiety 
disorder.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and likely etiology of the claimed 
anxiety disorder.  The claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be accomplished.  The examiner should 
furnish an opinion as to the likelihood 
that the veteran's current disability 
manifested by an anxiety disorder is due 
to disease or injury that was incurred in 
or aggravated by active service.  The 
examiner should provide complete 
rationale for his/her opinion.  

4.  Following completion of the 
development requested hereinabove, the RO 
should readjudicate the veteran's claim.  
If any decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for he purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

